

115 S3727 IS: Good Samaritan Remediation of Orphan Hardrock Mines Act of 2018
U.S. Senate
2018-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3727IN THE SENATE OF THE UNITED STATESDecember 6, 2018Mr. Gardner introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo promote remediation of orphan hardrock mines, and for other purposes.
	
 1.Short titleThis Act may be cited as the Good Samaritan Remediation of Orphan Hardrock Mines Act of 2018. 2.DefinitionsIn this Act:
 (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
 (2)Cooperating personThe term cooperating person means any person that is named by the Good Samaritan in the permit application as a cooperating entity.
 (3)Federal land management agencyThe term Federal land management agency means any Federal agency authorized by law or executive order to exercise jurisdiction, custody, or control over land owned by the United States.
 (4)Good SamaritanThe term Good Samaritan means a person that, with respect to historic mine residue, as determined by the Administrator—
 (A)is not a past or current owner or operator of— (i)the orphan mine site at which the historic mine residue is located; or
 (ii)a portion of that orphan mine site; (B)had no role in the creation of the historic mine residue; and
 (C)is not potentially liable under any Federal, State, Tribal, or local law for the remediation, treatment, or control of the historic mine residue.
 (5)Good Samaritan permitThe term Good Samaritan permit means a permit granted by the Administrator under section 4(a)(1). (6)Historic mine residue (A)In generalThe term historic mine residue means mine residue or any condition at an orphan mine site resulting from hardrock mining activities conducted on—
 (i)Federal land under sections 2319 through 2352 of the Revised Statutes (commonly known as the Mining Law of 1872; 30 U.S.C. 22 et seq.); or
 (ii)State or private land. (B)InclusionsThe term historic mine residue includes—
 (i)previously mined ores and minerals other than coal that contribute to acid mine drainage or other pollution;
 (ii)equipment (including materials in equipment);
 (iii)any tailings, heap leach piles, dump leach piles, waste rock, overburden, slag piles, or other waste or material resulting from any extraction, beneficiation, or other processing activity that occurred during the active operation of an orphan mine site;
 (iv)any acidic or otherwise polluted flow in surface water or groundwater that originates from, or is pooled and contained in, an inactive or abandoned mine site, such as underground workings, open pits, in-situ leaching operations, ponds, or impoundments;
 (v)any hazardous substance (as defined in section 101 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601));
 (vi)any pollutant or contaminant (as defined in section 101 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601)); and
 (vii)any pollutant (as defined in section 502 of the Federal Water Pollution Control Act (33 U.S.C. 1362)).
					(7)Indian
 tribeThe term Indian tribe has the meaning given the term in section 518(h) of the Federal Water Pollution Control Act (33 U.S.C. 1377(h)).
 (8)Investigative sampling permitThe term investigative sampling permit means a permit granted by the Administrator under section 4(d)(1). (9)Orphan mine site (A)In generalThe term orphan mine site means an abandoned or inactive hardrock mine site and any facility associated with an abandoned or inactive hardrock mine site—
 (i)that was used for the production of a mineral other than coal conducted on Federal land under sections 2319 through 2352 of the Revised Statutes (commonly known as the Mining Law of 1872; 30 U.S.C. 22 et seq.) or on non-Federal land; and
 (ii)for which, based on information supplied by the Good Samaritan after review of publicly available data and after review of other information in the possession of the Administrator, the Administrator or, in the case of a site on land owned by the United States, the Federal land management agency, determines that no responsible owner or operator has been identified—
 (I)who is potentially liable for, or has been required to perform or pay for, environmental remediation activities under applicable law; and
 (II)other than, in the case of a mine site located on land owned by the United States, a Federal land management agency that has not been involved in mining activity on that land, except that the approval of a plan of operations under the hardrock mining regulations of the applicable Federal land management agency shall not be considered involvement in the mining activity.
 (B)InclusionThe term orphan mine site includes a hardrock mine site (including associated facilities) that was previously the subject of a completed response action under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.) or a similar Federal and State reclamation or cleanup program, including the remediation of mine-scarred land under the brownfields revitalization program under section 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)).
				(C)Exclusions
 (i)In generalThe term orphan mine site does not include a mine site (including associated facilities)—
 (I)in a temporary shutdown or cessation;
 (II)included on the National Priorities List developed by the President in accordance with section 105(a)(8)(B) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9605(a)(8)(B)) or is proposed for inclusion on that list;
 (III)that is the subject of a planned or ongoing response action under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.) or a similar Federal and State reclamation or cleanup program;
 (IV)that has a responsible owner or operator; or (V)that actively mined or processed minerals after December 11, 1980.
 (10)Passive landownerThe term passive landowner means an individual who— (A)owns property containing an orphan mine site;
 (B)had no part in the operation of the orphan mine site; and (C)took ownership of the property described in subparagraph (A) after termination of the mining operation at the orphan mine site.
 (11)PersonThe term person means any entity described in—
 (A)section 502(5) of the Federal Water Pollution Control Act (33 U.S.C. 1362(5)); and (B)section 101(21) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601(21)).
				(12)Remediation
 (A)In generalThe term remediation means any action taken to investigate, characterize, or cleanup, in whole or in part, a discharge, release, or threat of release of a hazardous substance, pollutant, or contaminant into the environment at or from an orphan mine site, or to otherwise protect and improve human health and the environment.
 (B)InclusionThe term remediation includes any action to remove, treat, or contain historic mine residue to prevent, minimize, or reduce—
 (i)the release or threat of release of a hazardous substance, pollutant, or contaminant that would harm human health or the environment; or
 (ii)a migration or discharge of a hazardous substance, pollutant, or contaminant that would harm human health or the environment.
 (13)ReservationThe term reservation has the meaning given the term Indian country in section 1151 of title 18, United States Code. (14)Responsible owner or operatorThe term responsible owner or operator means a person that is—
 (A)(i)legally responsible under section 301 of the Federal Water Pollution Control Act (33 U.S.C. 1311) for a discharge that originates from an orphan mine site; and
 (ii)financially able to comply with each requirement described in that section; or (B)(i)a present or past owner or operator or other person that is liable with respect to a release or threat of release of a hazardous substance, pollutant, or contaminant associated with the historic mine residue at or from an orphan mine site under section 104, 106, 107, or 113 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604, 9606, 9607, 9613); and
 (ii)financially able to comply with each requirement described in those sections, as applicable. 3.ScopeNothing in this Act (or an amendment made by this Act)—
 (1)reduces any existing liability; (2)releases any person from liability, except in compliance with this Act;
 (3)authorizes the conduct of any mining or processing other than the conduct of any processing of previously mined ores, minerals, wastes, or other materials that is authorized by a Good Samaritan permit;
 (4)imposes liability on the United States or a Federal land management agency pursuant to section 107 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9607) or section 301 of the Federal Water Pollution Control Act (33 U.S.C. 1311); or
 (5)relieves the United States or any Federal land management agency from any liability under section 107 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9607) or section 301 of the Federal Water Pollution Control Act (33 U.S.C. 1311) that exists apart from any action undertaken pursuant to this Act.
			4.Orphan mine site Good Samaritan pilot project authorization
			(a)Establishment
 (1)In generalThe Administrator shall establish a pilot program under which the Administrator shall grant not more than 15 Good Samaritan permits to carry out projects to remediate historic mine residue at any portions of orphan mine sites in accordance with this Act.
 (2)Oversight of permitsThe Administrator may oversee the remediation project under paragraph (1), and any action taken by the applicable Good Samaritan or any cooperating person under the applicable Good Samaritan permit, for the duration of the Good Samaritan permit, as the Administrator determines to be necessary to review the status of the project.
				(b)Good Samaritan permit eligibility
 (1)In generalTo be eligible to receive a Good Samaritan permit to carry out a project to remediate an orphan mine site, a person shall demonstrate that—
 (A)the orphan mine site that is the subject of the application for a Good Samaritan permit is located in the United States;
 (B)the purpose of the proposed project is the remediation at that orphan mine site of historic mine residue;
 (C)the proposed activities are designed to result in the partial or complete remediation of historic mine residue at the orphan mine site;
 (D)to the satisfaction of the Administrator, the person— (i)possesses, or has the ability to secure, the financial and other resources necessary—
 (I)to complete the permitted work, as determined by the Administrator; and
 (II)to address any contingencies identified in the Good Samaritan permit application described in subsection (c);
 (ii)possesses the proper and appropriate experience and capacity to complete the permitted work; and
 (iii)will complete the permitted work; and
 (E)the person is a Good Samaritan with respect to the historic mine residue proposed to be covered by the Good Samaritan permit.
					(2)Identification of all responsible owners or operators
 (A)In generalA Good Samaritan shall make reasonable and diligent efforts to identify, from a review of publicly available information in land records or on internet websites of Federal, State, and local regulatory authorities, all responsible owners or operators of an orphan mine site proposed to be remediated by the Good Samaritan under this section.
 (B)Existing responsible owner or operatorIf the Administrator determines, based on information provided by a Good Samaritan or otherwise, that a responsible owner or operator exists for an orphan mine site proposed to be remediated by the Good Samaritan, the Administrator shall deny the application for a Good Samaritan permit.
					(c)Application for
 permitsTo obtain a Good Samaritan permit, a person shall submit to the Administrator an application, signed by the person and any cooperating person, that provides, to the extent known or reasonably discoverable by the person on the date on which the application is submitted—
 (1)a description of the orphan mine site (including the boundaries of the orphan mine site) proposed to be covered by the Good Samaritan permit;
 (2)a description of all parties proposed to be involved in the remediation project, including any cooperating person and each member of an applicable corporation, association, partnership, consortium, joint venture, commercial entity, or nonprofit association;
 (3)evidence that the person has or will acquire all legal rights or the authority necessary to enter the relevant orphan mine site and perform the remediation described in the application;
 (4)a detailed description of the historic mine residue to be remediated;
 (5)a detailed description of the expertise and experience of the person and the resources available to the person to successfully implement and complete the remediation plan under paragraph (7);
 (6)to the satisfaction of the Administrator and subject to subsection (d), a description of the baseline environmental conditions, including potentially affected surface water quality and hydrological conditions, affected by the historic mine residue to be remediated that includes—
 (A)the nature and extent of any adverse impact on the water quality of any body of water caused by the drainage of historic mine residue or other discharges from the orphan mine site;
 (B)the flow rate and concentration of any drainage of historic mine residue or other discharge from the orphan mine site in any body of water that has resulted in an adverse impact described in subparagraph (A); and
 (C)any other release or threat of release of historic mine residue that has resulted in an adverse impact to public health or the environment;
 (7)subject to subsection (d), a remediation plan for the orphan mine site that describes—
 (A)the nature and scope of the proposed remediation activities, including—
 (i)any historic mine residue to be addressed by the remediation plan; and
 (ii)a description of the goals of the remediation including, if applicable, with respect to— (I)the reduction or prevention of a release, threat of release, or discharge to surface waters; or
 (II)other appropriate goals relating to water or soil; (B)each activity that the person proposes to take that is designed—
 (i)to improve or enhance water quality or site-specific soil quality relevant to the historic mine residue addressed by the remediation plan; or
 (ii)to otherwise protect human health and the environment (including through the prevention of a release, discharge, or threat of release to water or soil);
 (C)the monitoring or other form of assessment, if any, that will be undertaken by the person to evaluate the success of the activities described in subparagraph (A) during and after the remediation, with respect to the baseline conditions, as described in paragraph (6);
 (D)to the satisfaction of the Administrator, detailed engineering plans for the project;
 (E)any proposed recycling or reprocessing of historic mine residue to be conducted by the person (including a description of how all proposed recycling or reprocessing activities relate to the remediation of the orphan mine site); and
 (F)identification of any proposed contractor that will perform any remediation activity; (8)subject to subsection (d), a schedule for the work to be carried out under the project, including a schedule for periodic reporting by the person on the remediation of the orphan mine site;
 (9)subject to subsection (d), in the case of a remediation activity that requires plugging, opening, or otherwise altering the portal or adit of an orphan mine site, an evaluation of orphan mine site conditions, including an assessment of any pooled water or hydraulic pressure in the orphan mine site conducted by a licensed professional engineer;
 (10)a health and safety plan that is specifically designed for mining remediation work; (11)a specific contingency plan that—
 (A)includes provisions on response and notification to Federal, State, and local authorities with jurisdiction over downstream waters that have the potential to be impacted by an unplanned release or discharge of hazardous substances, pollutants, or contaminants; and
 (B)is designed to respond to unplanned adverse events (such as potential fluid release that may result from addressing pooled water or hydraulic pressure situations), including the sudden release of historic mine residue;
 (12)subject to subsection (d), a project budget and description of financial resources that demonstrate that the permitted work, including any operation and maintenance, will be completed;
 (13)subject to subsection (d), information demonstrating that the applicant has the financial resources to carry out the remediation (including any long-term monitoring that may be required by the Good Samaritan permit) or the ability to secure an appropriate third-party financial assurance, as determined by the Administrator, to ensure completion of the permitted work, including any long-term operations and maintenance of remediation activities that may be—
 (A)proposed in the application for the Good Samaritan permit; or
 (B)required by the Administrator as a condition of granting the permit; (14)subject to subsection (d), a detailed plan for any required operation and maintenance of any remediation, including a timeline, if necessary;
 (15)subject to subsection (d), a description of any planned post-remediation monitoring, if necessary; and
 (16)subject to subsection (d), any other appropriate information, as determined by the Administrator or the applicant.
				(d)Investigative sampling
				(1)Investigative sampling permits
 The Administrator may grant an investigative sampling permit for a period determined by the Administrator to authorize a person to conduct investigative sampling of historic mine residue, soil, or water to determine—
 (A)baseline conditions; and (B)whether the person—
 (i)is willing to perform further remediation to address the historic mine residue; and (ii)will proceed with a permit conversion under subsection (e)(1).
 (2)ApplicationIf a person proposes to conduct investigative sampling, the person shall submit to the Administrator a Good Samaritan permit application that contains, to the satisfaction of the Administrator—
 (A)each description required under paragraphs (1), (2), (5), and (6) of subsection (c);
 (B)the evidence required under subsection (c)(3); (C)each plan required under paragraphs (10) and (11) of subsection (c); and
 (D)a detailed plan of the investigative sampling. (3)Permit limitationsIf a person submits an application that proposes only investigative sampling of historic mine residue, soil, or water that only includes the requirements described in paragraph (2), the Administrator may only grant an investigative sampling permit that authorizes the person only to carry out the plan of investigative sampling of historic mine residue, soil, or water, as described in the investigative sampling permit application under paragraph (2).
 (4)Requirements relating to samplesIn conducting investigative sampling of historic mine residue, soil, or water, a person shall—
 (A)collect samples that are representative of the conditions present at the orphan mine site that is the subject of the investigative sampling permit; and
 (B)retain publically available records of all sampling events for a period of not less than 3 years.
					(5)Post-sampling
			 remediation
 (A)Refusal to convert permitSubject to subparagraph (B), a person who obtains an investigative sampling permit may decline to apply to convert the investigative sampling permit into a Good Samaritan permit under paragraph (6) and decline to undertake remediation on conclusion of investigative sampling.
 (B)Return to preexisting conditionsIf the activities carried out by a person under an investigative sampling permit result in surface water quality conditions, or any other environmental conditions, that are worse than the preexisting conditions of the applicable orphan mine site due to historic mine residue at the orphan mine site, the person shall undertake actions to return the orphan mine site to those preexisting conditions.
 (6)Permit conversionNot later than 1 year after the date on which the investigative sampling under the investigative sampling permit concludes, a person to whom an investigative sampling permit is granted under paragraph (1) may apply to convert an investigative sampling permit into a Good Samaritan permit under subsection (e)(1).
				(e)Investigative sampling conversion
 (1)In generalA person to which an investigative sampling permit was granted may submit to the Administrator an application in accordance with paragraph (2) to convert the investigative sampling permit into a Good Samaritan permit.
				(2)Application
 (A)Investigative samplingAn application for the conversion of an investigative sampling permit under paragraph (1) shall include any requirement described in subsection (c) that was not included in full in the application submitted under subsection (d)(2).
 (B)Public notice and commentAn application for permit conversion under this paragraph shall be subject to— (i)a period of public notice and comment; and
 (ii)a public hearing, if requested. (f)Content of permits (1)In generalA Good Samaritan permit shall contain—
 (A)the information described in subsection (c), including any modification required by the Administrator;
 (B)(i)a provision that states that the Good Samaritan is responsible for securing, for all activities authorized under the Good Samaritan permit, all authorizations, licenses, and permits that are required under applicable law except for—
 (I)section 301, 302, 306, 307, 402, or 404 of the Federal Water Pollution Control Act (33 U.S.C. 1311, 1312, 1316, 1317, 1342, 1344); and
 (II)authorizations, licenses, and permits that would not need to be obtained if the remediation was conducted pursuant to section 121 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9621); or
 (ii)in the case of an orphan mine site in a State that is authorized to implement State law pursuant to section 402 or 404 of the Federal Water Pollution Control Act (33 U.S.C. 1342, 1344) or on land of an Indian tribe that is authorized to implement Tribal law pursuant to that section, a provision that states that the Good Samaritan is responsible for securing, for all activities authorized under the Good Samaritan permit, all authorizations, licenses, and permits that are required under applicable law, except for—
 (I)the State or Tribal law, as applicable; and (II)authorizations, licenses, and permits that would not need to be obtained if the remediation was conducted pursuant to section 121 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9621);
 (C)specific public notification requirements, including the contact information for all appropriate response centers in accordance with subsection (o); and
 (D)any other terms and conditions determined to be appropriate by the Administrator.
					(2)Force
 majeureA Good Samaritan permit may include, at the request of the Good Samaritan, a provision that a Good Samaritan may assert a claim of force majeure for any violation of the Good Samaritan permit caused solely by—
 (A)an act of God; (B)an act of war;
 (C)negligence on the part of the United States; or (D)an act or omission of a third party, if the Good Samaritan—
 (i)exercises due care with respect to the actions of the Good Samaritan under the Good Samaritan permit, as determined by the Administrator;
 (ii)took precautions against foreseeable acts or omissions of the third party, as determined by the Administrator; and
 (iii)uses reasonable efforts— (I)to anticipate any potential force majeure; and
 (II)to address the effects of any potential force majeure. (3)Monitoring (A)In generalThe Good Samaritan shall take such actions as the Good Samaritan permits requires to ensure appropriate baseline monitoring, monitoring during the remediation project, and post-remediation monitoring of the environment under paragraphs (6), (7), and (15), respectively, of subsection (c).
					(B)Multiparty
 monitoringThe Administrator may approve in a Good Samaritan permit the monitoring by multiple cooperating persons if, as determined by the Administrator—
 (i)the multiparty monitoring will effectively accomplish the goals of this section; and
 (ii)the Good Samaritan remains responsible for compliance with the terms of the Good Samaritan permit. (4)Signature by Good SamaritanThe signature of the relevant Good Samaritan and a cooperating person, if any, on the Good Samaritan permit shall be considered to be an acknowledgment by the Good Samaritan that the Good Samaritan accepts the terms and conditions of the Good Samaritan permit.
				(5)Other
				development
 (A)No authorization of mining activitiesExcept as provided in the Good Samaritan permit, no mineral exploration, processing, beneficiation, or mining shall be—
 (i)authorized by this Act; or (ii)covered by any waiver of liability provided by this Act from applicable law.
 (B)Sale or use of materialsA Good Samaritan may sell or use materials recovered during the implementation of a remediation plan only if all of the proceeds from the sale or use of the materials are first used—
 (i)to defray the costs of the remediation; and (ii)to the extent required by the Good Samaritan permit, to reimburse the Administrator or the head of a Federal land management agency for any costs incurred for oversight of the Good Samaritan.
 (C)Connection with other activitiesThe commingling or association of any other discharge of water or historic mine residue or any activity, project, or operation with any aspect of a project subject to a Good Samaritan permit shall not limit or reduce the liability of any person associated with the other discharge of water or historic mine residue or activity, project, or operation.
 (g)Additional workA Good Samaritan permit may allow the Good Samaritan to return to the orphan mine site after the completion of the remediation to perform operations and maintenance or other work—
 (1)to ensure the functionality of the orphan mine site; or (2)to protect public health and the environment.
 (h)TimingWork authorized under a Good Samaritan permit—
 (1)shall commence, as applicable— (A)not later than the date that is 18 months after the date on which the Administrator granted the Good Samaritan permit, unless the Administrator grants an extension under subsection (r)(3)(B)(i); or
 (B)if the grant of the Good Samaritan permit is the subject of a petition for judicial review, not later than the date that is 18 months after the date on which the judicial review, including any appeals, has concluded; and
 (2)shall continue until completed, with temporary suspensions permitted during adverse weather or other conditions specified in the Good Samaritan permit.
				(i)Transfer of
 permitsA Good Samaritan permit may be transferred to another person only if—
 (1)the Administrator determines that the transferee qualifies as a Good Samaritan;
 (2)the transferee signs, and agrees to be bound by the terms of, the Good Samaritan permit;
 (3)the Administrator includes in the transferred Good Samaritan permit any additional conditions necessary to meet the goals of this Act; and
 (4)in the case of a project carried out or proposed to be carried out under the transferred Good Samaritan permit on land owned by the United States—
 (A)the head of the appropriate Federal land management agency consents to the transfer; and
 (B)the transferee enters into any applicable special use permit or other land use agreement with that Federal land management agency.
 (j)Role of AdministratorIn carrying out this section, the Administrator shall—
 (1)consult with prospective applicants;
 (2)convene, coordinate, and lead the application review process;
 (3)maintain all records relating to the Good Samaritan permit and the permit process;
 (4)provide an opportunity for cooperating persons and the public to participate in the Good Samaritan permit process, including—
 (A)a public comment period; and (B)a public hearing, if requested; and
 (5)enforce and otherwise carry out this section.
 (k)State, local, and Tribal governmentsAs soon as practicable, but not later than 14 days after the date on which the Administrator receives an application for the remediation of an orphan mine site under this section, the Administrator shall provide notice and a copy of the application to—
 (1)each local government with jurisdiction over a drinking water utility, and each Indian tribe with reservation or off-reservation treaty rights to land or water, located downstream from a proposed remediation project that is reasonably anticipated to be adversely impacted by a potential release of contaminants from the orphan mine site, as determined by the Administrator;
 (2)each Federal, State, and Tribal agency that may have an interest in the application; and
 (3)in the case of an orphan mine site that is located partially or entirely on land owned by the United States, the Federal land management agency with jurisdiction over that land.
				(l)Public notice of
			 receipt of applications
				(1)In
 generalNot later than 30 days after the date on which the Administrator receives a complete application for a Good Samaritan permit, the Administrator shall provide to the public a notice that—
 (A)describes— (i)the location of the relevant orphan mine site;
 (ii)the scope and nature of the proposed remediation; and
 (iii)the name of the person applying for the Good Samaritan permit; and
 (B)provides to the public a means of viewing or obtaining the application, including, at a minimum, posting the application on the website of the Administrator.
					(2)Hearing
					(A)In
 generalBefore the date on which the Administrator grants a Good Samaritan permit, if requested, the Administrator shall hold a public hearing in the vicinity of the affected orphan mine site.
 (B)NoticeNot later than 30 days before the date of a hearing under subparagraph (A), the Administrator shall provide to the public—
 (i)notice of the hearing; and (ii)a draft Good Samaritan permit.
 (C)CommentsThe Administrator shall provide to the relevant applicant and the public the opportunity—
 (i)to comment on the draft Good Samaritan permit at the public hearing; and
 (ii)to submit written comments to the Administrator during the 30-day period beginning on the date of the hearing.
						(m)Permit
			 grant
				(1)In
 generalThe Administrator may grant a Good Samaritan permit to carry out a project for the remediation of an orphan mine site only if—
 (A)the Administrator determines that—
 (i)the person seeking the permit is a Good Samaritan; (ii)the application described in subsection (c) is complete;
 (iii)the project is designed to remediate historic mine residue at the orphan mine site to protect public health and the environment;
 (iv)the proposed project is designed to meet all other goals, as determined by the Administrator, including any goals set forth in the application for the Good Samaritan permit that are accepted by the Administrator;
 (v)the proposed activities are designed to result in, as compared to the baseline conditions described in subsection (c)(6)—
 (I)improved water or soil quality or other environmental or safety conditions; or (II)reductions in further threats to water or soil quality or other environmental or safety conditions;
 (vi)the applicant has— (I)demonstrated that the applicant has the proper and appropriate experience and capacity to complete the permitted work;
 (II)demonstrated that the applicant will complete the permitted work;
 (III)the financial and other resources to address any contingencies identified in the Good Samaritan permit application described in subsections (b) and (c);
 (IV)granted access and provided the authority to review the records of the applicant relevant to compliance with the requirements of the Good Samaritan permit; and
 (V)demonstrated, to the satisfaction of the Administrator, that— (aa)the applicant has, or has access to, the financial resources to complete the project described in the Good Samaritan permit application, including any long-term monitoring and operations and maintenance that the Administrator may require the applicant to perform in the Good Samaritan permit; or
 (bb)the applicant has established a third-party financial assurance mechanism, such as a corporate guarantee from a parent or other corporate affiliate, letter of credit, trust, surety bond, or insurance to assure that funds are available to complete the permitted work, including for operations and maintenance and to address potential contingencies, that establishes the Administrator or the head of the Federal land management agency as the beneficiary of the third-party financial assurance mechanism and that allows the Administrator to retain and use the funds from the financial assurance mechanism in the event the Good Samaritan does not complete the remediation under the Good Samaritan permit; and
 (vii)the project meets the requirements of this Act;
 (B)the State or Indian tribe with jurisdiction over land on which the orphan mine site is located has been given an opportunity to review and, if necessary, comment on the grant of the Good Samaritan permit;
 (C)in the case of a project proposed to be carried out under the Good Samaritan permit partially or entirely on land owned by the United States—
 (i)the head of the Federal land management agency with jurisdiction over that land reviews and concurs with the grant of the Good Samaritan permit; and
 (ii)the Good Samaritan has entered into any applicable special use permit or other land use agreement with the Federal land management agency pursuant to applicable Federal land management law; and
 (D)the Administrator has provided— (i)notice under subsection (l); and
 (ii)a period of public comment and a public hearing under that subsection, if requested. (2)Relation to NEPA (A)In generalThe grant or modification of a Good Samaritan permit by the Administrator shall not be considered a major Federal action significantly affecting the quality of the human environment for purposes of section 102 of the National Environmental Policy Act (42 U.S.C. 4332).
 (B)LimitationNothing in this paragraph exempts the Secretary of Agriculture or the Secretary of the Interior, as applicable, from any other requirements of section 102 of the National Environmental Policy Act (42 U.S.C. 4332).
					(3)Deadline
					(A)In
 generalThe Administrator shall grant or deny a Good Samaritan permit by not later than— (i)the date that is 180 days after the date of receipt by the Administrator of an application for the Good Samaritan permit that, as determined by the Administrator, is complete and meets all applicable requirements of subsection (c); or
 (ii)such later date as may be determined by the Administrator with notification provided to the applicant.
						(B)Constructive
 denialIf the Administrator fails to grant or deny a Good Samaritan permit by the applicable deadline described in subparagraph (A), the application shall be considered to be denied.
					(n)Effect of
			 permits
				(1)In
 generalA Good Samaritan, recipient of an investigative sampling permit, passive landowner, and any cooperating person undertaking remediation activities identified in and carried out pursuant to and in full compliance with a Good Samaritan permit—
 (A)shall be considered to be in compliance with all requirements (including permitting requirements) under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) (including any law or regulation implemented by a State or Indian tribe under section 402 or 404 of the Federal Water Pollution Control Act (33 U.S.C. 1342, 1344)) and the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.) during the term of the Good Samaritan permit and after the termination of the Good Samaritan permit;
 (B)shall not be required to obtain a permit under, or to comply with, section 301, 302, 306, 307, 402, or 404 of the Federal Water Pollution Control Act (33 U.S.C. 1311, 1312, 1316, 1317, 1342, 1344), or any State or Tribal standards or regulations approved by the Administrator under those sections of that Act, during the term of the Good Samaritan permit and after the termination of the Good Samaritan permit; and
 (C)shall not be required to obtain any authorizations, licenses, or permits that would otherwise not need to be obtained if the remediation was conducted pursuant to section 121 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9621).
					(2)Activities not relating to remediation
 (A)In generalA Good Samaritan or any cooperating person that carries out any activity relating to mineral exploration, processing, beneficiation, or mining, including development, that is not authorized by the applicable Good Samaritan permit shall be subject to all applicable law.
 (B)LiabilityAny activity not authorized by a Good Samaritan permit, as determined by the Administrator, may be subject to liability and enforcement under all applicable law, including—
 (i)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); and (ii)the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.).
						(3)No enforcement liability
 (A)DischargesSubject to subparagraphs (B) and (C), a Good Samaritan, recipient of an investigative sampling permit, passive landowner, or cooperating person that is conducting remediation pursuant to a Good Samaritan permit shall not be subject to enforcement, civil or criminal penalties, citizen suits, or any other liability (including any liability for response costs, natural resource damage, or contribution) under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) (including under any law or regulation administered by a State or Indian tribe under that Act) or the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.) for any actions undertaken or for any past, present, or future releases, threats of releases, or discharges of hazardous substances, pollutants, or contaminants at or from the orphan mine site that is the subject of the Good Samaritan permit (including any releases, threats of releases, or discharges that occurred prior to the grant of the Good Samaritan permit) during the term of the Good Samaritan permit and after termination of the Good Samaritan permit.
					(B)Other
 partiesNothing in subparagraph (A) limits the liability of any person that is not described in that subparagraph.
 (C)Violation of permit prior to terminationNotwithstanding subparagraph (A), if the Good Samaritan, passive landowner, or cooperating person violates the terms of the Good Samaritan permit and that violation results in surface water quality or other environmental conditions that are worse than baseline conditions at the orphan mine site, the Administrator—
 (i)shall notify the Good Samaritan of the violation; and (ii)may require the Good Samaritan to undertake reasonable measures, as determined by the Administrator, to return surface water quality or other environmental conditions to the condition that existed prior to the violation.
 (o)Public notification of adverse eventA Good Samaritan shall notify all appropriate Federal, State, Tribal, and local entities of any unplanned or previously unknown release of historic mine residue caused by the actions of the Good Samaritan, passive landowner, or any cooperating person in accordance with—
 (1)section 103 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9603);
 (2)section 304 of the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11004);
 (3)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.);
 (4)any other applicable provision of Federal law; and (5)any other applicable provision of State, Tribal, or local law.
				(p)Grant
 eligibilityA remediation project conducted under a Good Samaritan permit shall be eligible for funding pursuant to—
 (1)section 319 of the Federal Water Pollution Control Act (33 U.S.C. 1329); and
 (2)section 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)).
				(q)Emergency authority and
			 liability
				(1)Emergency
 authorityNothing in this section affects the authority of— (A)the Administrator to take any responsive action authorized by law; or
 (B)a Federal, State, Tribal, or local agency to carry out any emergency authority, including an emergency authority provided under Federal, State, Tribal, or local law.
 (2)LiabilityExcept as specifically provided in this Act, nothing in this Act or a Good Samaritan permit limits the liability of any person (including a Good Samaritan or any cooperating person) under any provision of law.
				(r)Termination of
			 authority
				(1)Termination
					(A)In
 generalExcept as provided in subparagraph (B), the authority to grant Good Samaritan permits pursuant to this Act shall terminate on the date that is 7 years after the date of enactment of this Act.
 (B)ExceptionNotwithstanding subparagraph (A), the Administrator may grant a Good Samaritan permit pursuant to this Act after the date identified in subparagraph (A) if the application for the Good Samaritan permit—
 (i)was submitted not later than 180 days before that date; and
 (ii)was completed in accordance with subsection (e)(1) by not later than 7 years after the date of enactment of this Act.
						(2)Effect on certain
 permitsAny Good Samaritan permit granted by the deadline prescribed in subparagraph (A) or (B) of paragraph (1), as applicable, that is in effect on the date that is 7 years after the date of enactment of this Act shall remain in effect after that date in accordance with—
 (A)the terms and conditions of the Good Samaritan permit; and
 (B)this Act. (3)Termination of permit (A)In generalA Good Samaritan permit shall terminate, as applicable—
 (i)on inspection and notice from the Administrator to the recipient of the Good Samaritan permit that the permitted work has been completed in accordance with the terms of the Good Samaritan permit, as determined by the Administrator;
 (ii)if the Administrator terminates a permit under paragraph (4)(B)(i); or (iii)except as provided in subparagraph (B)—
 (I)on the date that is 18 months after the date on which the Administrator granted the Good Samaritan permit, if the permitted work has not commenced by that date; or
 (II)if the grant of the Good Samaritan permit was the subject of a petition for judicial review, on the date that is 18 months after the date on which the judicial review, including any appeals, has concluded, if the permitted work has not commenced by that date.
							(B)Extension
 (i)In generalIf the Administrator is otherwise required to terminate a Good Samaritan permit under subparagraph (A)(iii), the Administrator may grant an extension of the Good Samaritan permit.
 (ii)LimitationAny extension granted under clause (i) shall be not more than 180 days for each extension. (4)Unforeseen circumstances (A)In generalThe recipient of a Good Samaritan permit or investigative sampling permit may seek to modify or terminate the Good Samaritan permit or investigative sampling permit to take into account any event or condition that—
 (i)significantly reduces the feasibility or significantly increases the cost of completing the remediation project that is the subject of the Good Samaritan permit or investigative sampling permit;
 (ii)was not— (I)reasonably contemplated by the recipient of the permit; or
 (II)taken into account in the remediation plan of the recipient of the permit; and (iii)is beyond the control of the recipient of the permit, as determined by the Administrator.
						(B)Termination
 (i)In generalSubject to subsection (n)(3), the Administrator shall terminate a Good Samaritan permit or investigative sampling permit if—
 (I)the recipient of the permit seeks termination of the permit under subparagraph (A); (II)the factors described in subparagraph (A) are satisfied; and
 (III)the Administrator determines that remediation activities conducted by the Good Samaritan or person pursuant to the Good Samaritan permit or investigative sampling permit, respectively, may result in surface water quality conditions, or any other environmental conditions, that will be worse than the baseline conditions, as described in subsection (c)(6), as applicable.
 (ii)Effect of terminationNotwithstanding the termination of a Good Samaritan permit or investigative sampling permit under clause (i), the provisions of paragraphs (1), (2), and (3) of subsection (n) shall continue to apply to the Good Samaritan, the recipient of an investigative sampling permit, and any cooperating persons after the termination.
 (5)Long-term operations and maintenanceIn the case of a project that involves long-term operations and maintenance at an orphan mine site located on land owned by the United States, the project may be considered complete and the Administrator may terminate the Good Samaritan permit under this subsection if the applicable Good Samaritan has entered into an agreement with the applicable Federal land management agency or a cooperating person for the long-term operations and maintenance that includes sufficient funding for the long-term operations and maintenance.
				(s)Regulations
				(1)In
 generalSubject to paragraph (2), not later than 1 year after the date of enactment of this Act, the Administrator, in consultation with the Secretary of the Interior and the Secretary of Agriculture, and appropriate State, Tribal, and local officials, shall promulgate regulations to establish—
 (A)requirements for remediation plans described in subsection (c); and
 (B)any other requirement that the Administrator determines to be necessary to carry out this Act.
					(2)Specific
 requirements before promulgation of regulationsBefore the date on which the Administrator promulgates regulations under paragraph (1), the Administrator may establish, on a case-by-case basis, specific requirements that the Administrator determines would facilitate the implementation of this subsection with respect to a Good Samaritan permitting program.
				5.Special accounts
 (a)EstablishmentThere is established in the Treasury of the United States a Good Samaritan Mine Remediation Fund (referred to in this section as a Fund) for each Federal land management agency that authorizes a Good Samaritan to conduct a project on Federal land under the jurisdiction of that Federal land management agency under a Good Samaritan permit.
 (b)DepositsEach Fund shall consist of— (1)amounts provided in appropriation Acts;
 (2)any reimbursements for the costs of oversight received under section 4(f)(5)(B)(ii); (3)any financial assurance funds collected from an agreement described in section 4(m)(1)(A)(vi)(V)(bb);
 (4)any funds collected for long-term operations and maintenance under an agreement under section 4(r)(5);
 (5)any interest earned under an investment under subsection (c); and (6)any proceeds from the sale or redemption of investments held in the Fund.
 (c)Unused fundsAmounts in each Fund not currently needed to carry out this Act shall be— (1)maintained as readily available or on deposit;
 (2)invested in obligations of the United States or guaranteed by the United States; or (3)invested in obligations, participations, or other instruments that are lawful investments for a fiduciary, a trust, or public funds.
 (d)Retain and use authorityEach head of a Federal land management agency, as appropriate, may, notwithstanding any other provision of law, retain and use money deposited in the applicable Fund without fiscal year limitation for the purpose of carrying out this Act.
 (e)LimitationAmounts in each Fund may only be used for the Good Samaritan project for which the funds were deposited.
			6.Report to Congress
 (a)In generalNot later than 8 years after the date of enactment of this Act, the Administrator, in consultation with the heads of Federal land management agencies, shall submit to the Committee on Environment and Public Works of the Senate and the Committees on Transportation and Infrastructure, Energy and Commerce, and Natural Resources of the House of Representatives a report evaluating the Good Samaritan pilot program under this Act.
 (b)InclusionsThe report under subsection (a) shall include—
 (1)a description of— (A)the number, types, and objectives of Good Samaritan permits granted pursuant to this Act; and
 (B)each remediation project authorized by those Good Samaritan permits;
 (2)qualitative and quantitative data on the results achieved under the Good Samaritan permits before the date of issuance of the report;
 (3)a description of— (A)any problems encountered in administering this Act; and
 (B)whether the problems have been or can be remedied by administrative action (including amendments to existing law);
 (4)a description of progress made in achieving the purposes of this Act; and
 (5)recommendations on whether the Good Samaritan pilot program under this Act should be continued, including a description of any modifications (including amendments to existing law) required to continue administering this Act.
				